Citation Nr: 0838633	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO. 01-09 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active duty service from July 1954 to August 
1957.

The issue on appeal was denied by the Board in January 2006. 
The veteran appealed the January 2006 Board decision to the 
Court of Appeals for Veterans Claims (Court). A December 2007 
memorandum decision by the Court vacated the January 2006 
Board decision and remanded the case. The Court found that 
the Board erred in discounting a May 2004 lay statement from 
a friend and fellow veteran because there was no verification 
of the alleged stressors, as 38 C.F.R. § 3.304(f)(3) (2008) 
provides that a fellow service member may support the 
veteran's account of a stressor by providing a statement that 
verifies a pertinent change in the veteran's behavior.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in May 2008 to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts for a 
personal hearing. 

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2008, and a 
transcript of this hearing is of record.

A private medical report, added to the file in July 2008, was 
received by VA from the veteran's attorney after the most 
recent VA adjudicative action along with a waiver of RO 
review. See 38 C.F.R. § 20.1304 (2008). 


FINDING OF FACT

The veteran has PTSD due to in-service personal assaults. 





CONCLUSION OF LAW

PTSD was incurred as a result of active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). In this case, the 
Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Analysis of the Claim

The veteran contends that he has PTSD as the result of 
personal assaults against him in service. Based on the 
evidence on file, the Board finds that service connection for 
PTSD due to personal assault is warranted. 

In deciding whether the veteran has PTSD due to a personal 
assault during service, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998). In so doing, 
the Board may accept one medical opinion and reject others. 
Id. At the same time, the Board cannot make its own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Thus, the Board must 
determine the weight to be accorded to the various items of 
evidence in this case, based on the quality of the evidence 
and not necessarily on its quantity or source.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3).

Under 38 C.F.R. § 3.304(f)(3), VA may submit any evidence 
that it receives to a appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. Id. It is upon this regulatory 
basis as applied to the record that the appeal is presently 
granted. 

The veteran testified at his video conference hearing in 
September 2008 that, after being arrested in service in late 
1956 by the Navy shore patrol for drinking and driving the 
wrong way down a one-way street, he was struck in the face by 
a Naval patrol supervisor, and he hit this person in the face 
in response. He has also contended that he was court-
martialed and sent to the brig in November 1956, where he was 
assaulted by some of the guards; that he was assaulted by a 
group of black marines on another occasion; and that he was 
assaulted by fellow squad members between the time of his 
release from the brig and service discharge.

The veteran's service records reveal that he was tried by 
court-martial in November 1956 after disobeying a lawful 
order and two specifications of assault. He was convicted by 
a second court-martial in June 1957 for other military 
offenses. 

There were no psychiatric complaints or findings on discharge 
medical evaluation in August 1957, and the initial 
postservice medical evidence of a psychiatric problem was in 
November 1997.


On VA evaluation in March 2003, the examiner diagnosed PTSD, 
rule out intermittent explosive disorder, narcissistic 
personality disorder, and traits of paranoid personality 
disorder. The examiner noted that it was unclear to what 
extent the veteran's problems in functioning were due to PTSD 
from the military and what were due to more characterological 
etiology.

According to a May 2004 affidavit from WC, a fellow marine 
veteran who had known the veteran for 49 years but did not 
serve with him, the veteran had told WC about the things that 
had happened to him while in the service. WC said that the 
veteran had a change in behavior when he returned from the 
service, going from a "pretty mellow person" prior to 
service to a heavy drinker, a fighter, and someone who had 
problems with authority after his return from service. WC 
said that he had obtained a number of jobs for the veteran 
after service but that the veteran would normally quit 
working after 2-3 months because he could not "cope with his 
bosses."

According to a medical report from J.M., Ph.D., a 
psychologist who had reviewed the veteran's claims folder, 
the veteran had PTSD as a result of personal assault 
stressors in service. Dr. M. cited deterioration in work 
performance indicated in the record and the unexplained 
changes in behavior noted by WC, a lifelong friend, upon the 
veteran's return from service as credible evidence of an 
inservice personal assault. Dr. M also discussed how the 
veteran met each of the criterion required for a diagnosis of 
PTSD. 

The Board finds that Dr. M's report provides credible 
evidence of service stressors under 38 C.F.R. § 3.304(f)(3) 
and shows a link between the current diagnosis of PTSD and 
the service stressors. 

Thus, as there are diagnoses of PTSD on file, credible 
evidence of service personal assault stressors, and a link 
between the veteran's current symptoms of PTSD and his 
service stressors, service connection for post-traumatic 
stress disorder is warranted.



ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


